DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on pages 7-8 that Akiyoshi fails to disclose the limitation “an inner wall of the groove body close to a center of the liquid crystal panel surrounds an outer edge of the sealant that seals the liquid crystal layer”. The examiner respectfully disagrees, as detailed in the rejection of claim 1 below, Akiyoshi discloses an inner wall of the groove body that is close to a center of the liquid crystal panel as surrounding an outer edge of the sealant. Particularly, the outer edge of the sealant may be interpreted to be either edge of the sealant, since the characteristics of the term outer are not related to another element.  Further, the applicant states, in regard to claim 6, that Akiyoshi does not disclose lateral openings. The examiner respectfully disagrees for at least the reasons detailed in the rejection of claim 6 below. Akiyoshi discloses lateral openings that are along the bottom end and inner side of the groove body. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 11-12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyoshi (US Publication No.: US 2015/0022772 A1).
Regarding Claim 1, Akiyoshi discloses a liquid crystal panel (Figure 2), wherein comprising
A first glass substrate (Figure 2, first glass substrate 31; Paragraph 0014),
A second glass substrate (Figure 2, second glass substrate 41; Paragraph 0018),
A liquid crystal layer sealed between the first glass substrate and the second glass substrate (Figure 2, liquid crystal layer 17), and
A sealant arranged to seal the liquid crystal layer between the first glass substrate and the second glass substrate to form a cell (Figure 2, sealant 19, as annotated below; Paragraph 0025),
A pressing body surrounding an edge of the first glass substrate in a circular manner and protruding toward the second glass substrate (Figure 2, pressing body 36, where Figure 4(e) discloses the circular surrounding manner),
Wherein the second glass substrate has a groove body for accommodating the pressing body (Figure 2, groove body 45),
A first gap between the groove body and the pressing body is filled with a sealing adhesive (Figure 2, sealing adhesive 19 (portion of 19 that is directly to the right of first pressing body 36 and groove body 45), as annotated below),
The sealing adhesive and the sealant are prepared and formed at a same time (Figure 1), and


    PNG
    media_image1.png
    543
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    348
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    534
    716
    media_image3.png
    Greyscale


Regarding Claim 5, Akiyoshi discloses the liquid crystal panel according to claim 1, wherein a bottom end of the pressing body has a plurality of openings (Figure 2, the pressing body 36 has at least two openings, since the pressing body does not directly contact the elements of the second substrate 41, the space between each pressing body 36 and the substrate 41 may be considered an opening).


Regarding Claim 6, Akiyoshi discloses the liquid crystal panel according to claim 5, wherein the openings are arranged at a lateral direction on the bottom end of the pressing body, the lateral direction being along an inner side of the groove body toward an outer side of the groove body and configured to 

    PNG
    media_image4.png
    543
    743
    media_image4.png
    Greyscale


	Regarding Claim 8, Akiyoshi discloses the liquid crystal panel according to claim 1, wherein a height of the groove body is larger than or equal to a height of the pressing body (Figure 2, a height of the groove body 45 is equal to a height of the pressing body 36). 

	Regarding Claim 11, Akiyoshi discloses the liquid crystal panel according to claim 5, wherein the pressing body is stacked by one or more layers of a black matrix, a colored photoresist, a gap photoresist, a metal layer, and an insulation layer, the groove body is stacked by one or more layers of a black matrix, a colored photoresist, a gap photoresist, a metal layer, and an insulation layer (Paragraph 0017 and Paragraph 0022 disclose that the pressing body 45 and the groove body 36 are both at least a stack of one insulation layer, where synthetic resin is known to be an insulator). 

Regarding Claim 12, Akiyoshi discloses the liquid crystal panel according to claim 1, wherein further comprising a colored filter (Figure 2, colored filter 42) and an alignment layer (Paragraph 0014; Paragraph 0018) between the first glass substrate, the liquid crystal layer and the second glass substrate, and a polarizing plate arranged on an outer side of the first glass substrate and an outer side of the second glass substrate (Paragraph 0013). 

Regarding Claim 15, Akiyoshi discloses an application of the liquid crystal panel according to claim 1, wherein the liquid crystal panel is applied in a cell phone, a computer, a tablet, or a television (Paragraph 0012 discloses a cell phone). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Chan (US Publication No.: US 2019/0369431 A1).
Regarding Claim 3, Akiyoshi discloses the liquid crystal panel according to claim 1.
Akiyoshi fails to disclose that the groove body is formed by two closed annular walls protruding from the second substrate, the two closed annular walls including the inner wall and an outer wall having a same center, and a height of the outer wall close to an edge of the second glass substrate is less than a height of the inner wall close to the sealant, and the heights of the two closed annular walls are configured to prevent the sealing adhesive from flowing inward to a space of the sealant the surrounds a periphery of the liquid crystal layer.
However, Chan discloses a similar liquid crystal panel where the groove body is formed by two closed annular walls protruding from the second substrate, the two closed annular walls including the inner wall and an outer wall having a same center, and a height of the outer wall close to an edge of the second glass substrate is less than a height of the inner wall close to the sealant, and the heights of the two closed annular walls are configured to prevent the sealing adhesive from flowing inward to a space of the sealant the surrounds a periphery of the liquid crystal layer (Chan, Figures 2-3, groove body 111 and 12, where 111 is the outer wall and 12 is the inner wall, and a height of the outer wall is less than that of the inner wall, sealant 40; Paragraph 0024). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the groove body as disclosed by Akiyoshi to include two protrusions with different heights as disclosed by Chan. One would have been motivated to do so for the purpose of reducing or avoiding a leakage of the sealant (Chan, Paragraph 0024). 

	Regarding Claim 4, Akiyoshi in view of Chan discloses the liquid crystal panel according to claim 3.
	Akiyoshi fails to disclose that the inner wall and the outer wall have the same shape but different sizes. 
However, Chan discloses a similar liquid crystal panel where the inner wall and the outer wall have the same shape but different sizes (Chan, Figures 2-3, the inner wall 12 and the outer wall 111 have the same columnar shape but different sizes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the groove body as disclosed by Akiyoshi to include two protrusions with different heights as disclosed by Chan. One would have been motivated to do so for the purpose of reducing or avoiding a leakage of the sealant (Chan, Paragraph 0024).

	Regarding Claim 7, Akiyoshi in view of Chan discloses the liquid crystal panel according to claim 3, wherein the pressing body is located close to the inner wall of the groove body when being accommodated into the groove body (Akiyoshi, Figure 2, at least the right pressing body 36 is close to the inner wall of the groove body 45). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Fan et al (US Publication No.: US 2017/0038619 A1 of record, “Fan”).
Regarding Claim 9, Akiyoshi discloses the liquid crystal panel according to claim 1.
Akiyoshi fails to disclose that the sealant has a plurality of silicon balls doped for a supporting function.
However, Fan discloses a similar panel where the sealant has a plurality of silicon balls doped for a supporting function (Fan, Figures 2-3, sealant 311, silicon balls 2; Paragraph 0027; Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealant as disclosed by Akiyoshi to include silicon balls as disclosed by Fan. One would have been motivated to do so for the purpose of having improved puncture resistance (Fan, Paragraph 0027). 

	Regarding Claim 10, Akiyoshi in view of Fan discloses the liquid crystal panel according to claim 9. 
	Akiyoshi fails to disclose that a height of each of the silicon balls is greater than or equal to a height of the groove body.
	However, Fan discloses a similar panel where a height of each of the silicon balls is greater than or equal to a height of the groove body (Fan, Figures 2-3, silicon balls 2 disposed in sealant 311, groove body 2 disposed in 312, where both have identical heights).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealant as disclosed by Akiyoshi to include silicon balls and a groove body with equal heights as disclosed by Fan. One would have been motivated to do so for the purpose of having improved puncture resistance (Fan, Paragraph 0027). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Jiang (US Publication No.: US 2020/0259114 A1 of record). 
Regarding Claim 13, Akiyoshi discloses a manufacturing method for the liquid crystal panel according to claim 1, comprising:
Producing the sealant on the second glass substrate for packaging the liquid crystal (Figure 1(c), sealant 38);
Packaging the liquid crystal in a region defined by the sealant, then pressing the first glass substrate onto the second glass substrate, making the pressing body insert into the groove body, wherein an excess amount of the sealing adhesive in the groove body overflows, and after curing, obtaining the liquid crystal panel (Figures 1(a)-1(e); Paragraphs 0031-0036).
Akiyoshi fails to disclose the method of spraying the sealing adhesive into the groove body.
However, Jiang discloses a similar method comprising a method of spraying the sealing adhesive into the groove body (Jiang, Paragraph 0114, sealing adhesive 024; Paragraph 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Akiyoshi to include a spraying method as disclosed by Jiang. One would have been motivated to do so for the purpose of adequately filling the hole or groove with the sealing adhesive (Jiang, Paragraph 0114). 

Regarding Claim 14, Akiyoshi in view of Jiang discloses the manufacturing method for the liquid crystal panel according to claim 13.
Akiyoshi fails to disclose that a spray amount of the sealing adhesive = an inner volume of the groove body – a volume of the pressing body + an overflow amount of the sealing adhesive.
Jiang also fails to disclose that a spray amount of the sealing adhesive = an inner volume of the groove body – a volume of the pressing body + an overflow amount of the sealing adhesive. However, Jiang discloses the general environment of using a spray process to entirely fill a groove body (Jiang, Paragraph 0114), and Akiyoshi discloses the general environment of using a pressing body to spread a sealing adhesive thereby creating an overflow amount of the sealing adhesive (Akiyoshi, Figure 1; Paragraphs 0031-0036). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a spray amount of the sealing adhesive = an inner volume of the groove body – a volume of the pressing body + an overflow amount of the sealing adhesive is the result-effective variable, and when this amount is optimized to the appropriate value within the specified parameters of a given liquid crystal panel, the recognized results of creating a sealant to entirely fill a groove and a sealant to be disposed between two substrates to bind them together integrally are realized. While Akiyoshi in view of Jiang does not directly disclose that a spray amount of the sealing adhesive = an inner volume of the groove body – a volume of the pressing body + an overflow amount of the sealing adhesive, Akiyoshi in view of Jiang does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Akiyoshi and Jiang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a spray amount of the sealing adhesive = an inner volume of the groove body – a volume of the pressing body + an overflow amount of the sealing adhesive for the purpose of having a sealing adhesive entirely fill a groove while also having a sealant simultaneously seal two substrates together thereby simplifying the manufacturing process. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi in view of Yamazaki et al (US Publication No.: US 2014/0063432 A1, “Yamazaki”). 
Regarding Claim 16, Akiyoshi in view of Jiang discloses the method according to claim 13.
Akiyoshi fails to disclose that the sealing adhesive filled in the gap between the groove body and the pressing body does not flow inward to a space of the sealant that surrounds a periphery of the liquid crystal layer.
However, Yamazaki discloses a similar method where the sealing adhesive filled in the gap between the groove body and the pressing body does not flow inward to a space of the sealant that surrounds a periphery of the liquid crystal layer (Yamazaki, Figures 2B, sealing adhesive 108 between pressing body 116 and groove body 107 does not flow inward to a space of sealant 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Akiyoshi to have the sealing adhesive separate from the sealant as disclosed by Yamazaki. One would have been motivated to do so for the purpose of enhancing the effect of suppressing entry of impurities (Yamazaki, Paragraph 0083). 

Regarding Claim 17, Akiyoshi in view of Jiang discloses the method according to claim 13.
Akiyoshi fails to disclose that the sealing adhesive filled in the gap between the groove body and the pressing body does not contact the sealant that surrounds a periphery of the liquid crystal layer.
However, Yamazaki discloses a similar method where the sealing adhesive filled in the gap between the groove body and the pressing body does not contact the sealant that surrounds a periphery of the liquid crystal layer (Yamazaki, Figures 2B, sealing adhesive 108 between pressing body 116 and groove body 107 does not contact sealant 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Akiyoshi to have the sealing adhesive separate from the sealant as disclosed by Yamazaki. One would have been motivated to do so for the purpose of enhancing the effect of suppressing entry of impurities (Yamazaki, Paragraph 0083). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                  

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871